DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected as follows: line 3, delete “and method”.  Correction is required.  See MPEP § 608.01(b).
The following title is suggested: SYSTEM FOR REMOVING AND REPLACING FIRE-TUBES.
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “connectedto”, “tothe” and “adaptedto” to –connected to--, --to the— and –adapted to--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: is “a fire-tube exhaust” referring to “a fire-tube exhaust” in claim 1 or something else?
Claim 8: is “a fire tube” referring to “a fire tube” in claim 1 or something else?  Amend “fire tube” to –fire-tube--.
Claim 9: “the first plug rest” lacks positive antecedent basis.
Claim 11: is “a fire-tube exhaust” referring to “a fire-tube exhaust” in claim 1 or something else?
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madron (US 9643827).
Re 1. 	Madron discloses
a vehicle mounted arm (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may include any suitable power system compatible with the fire tube implement 104. Such power systems may include, without limitation, a hydraulic system, an electronic solenoid, a motor, a pump, an engine, a gear drive, a transmission, a power take-off, an accessory drive, and others.) with a distal end adapted to move in a vertical and horizontal direction; 
a puller back (180) having a distal side and a proximal side, the proximal side being connected to the distal end of the arm by double hinges (see Figs. 8D-8E); 

a stack adjuster (FIGS. 2-3, in some embodiments, the fire tube implement 104 may include an elongate shaft 120 and an extender 124. The elongate shaft 120 may include an exterior surface 128 and a longitudinal axis 132. The elongate shaft 120 may be configured to extend outward from the powered machine 112, and to be received by an opening 136 of the fire tube 106. The elongate shaft 120 may have a mounting end 140 and an insertion end 144 opposing the mounting end 140. The insertion end 144 of the elongate shaft 120 may be sized or otherwise configured to be received by the opening 136 of the fire tube 106. The exterior surface 128 of the elongate shaft 120 may be sized or otherwise configured to be slidably received by the opening 136 of the fire tube 106. In some embodiments, the elongate shaft 120 may be a hollow tube or a pipe, for example, and may comprise a high tensile strength steel. In some embodiments, the elongate shaft 120 may have an external diameter between about 10 inches to about 16 inches.  The extender 124 may be carried by the elongate shaft 120 and be moveable between an extended position, shown in FIG. 2, and a retracted position, shown in FIG. 1, normal to the longitudinal axis 132 of the elongate shaft 120. In one embodiment, the extender 124 may travel between about 8 inches to about 12 inches between the retracted position and the extended position. The elongate shaft 120 may be received within the opening 136 of the fire tube 106 when the extender 124 is moved toward the retracted position. The extender 124 may be configured to be connected to the distal end of the plug rest and adapted to decouple a stack from a fire-tube having a removable stack extending from a fire-tube exhaust of the fire-tube; 
a powered system adapted to move the arm in a vertical, horizontal, proximal, and distal direction (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or .
Re 2-3.      Madron discloses that the powered system moves the arm hydraulically or pneumatically (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may include any suitable power system compatible with the fire tube implement 104. Such power systems may include, without limitation, a hydraulic system, an electronic solenoid, a motor, a pump, an engine, a gear drive, a transmission, a power take-off, an accessory drive, and others.).
Re 4-5. 	    Madron discloses that the powered system is adapted to position the plug rest for removal or installation of a vertically oriented fire-tube or a horizontally oriented plug rest (as shown in FIG. 1, the system 102 may include a powered machine 112 that may be operable on the fire tube implement 104. The powered machine 112 may be, for example, a back hoe, tractor, fork lift or other equipment adapted position and engage the fire tube implement 104 relative to the fire tube 106. The powered machine 112 may be moveable, and may .
Re 6. 	   Madron discloses that a coupler (164) secured to the puller back and extending distally from the puller back, the coupler adapted to secure a fire-tube exhaust (as shown in FIGS. 2-3, the fire tube implement 104 may include a stabilizer 164 that may be positioned proximate the mounting end 140 of the elongate shaft 120 and laterally disposed from the exterior surface 128 of the elongate shaft 120. In some embodiments, the stabilizer 164 may include a tethering device 168, such as, without limitation, a ring, hole, aperture, loop, support bar, or similar structure capable of accepting a chain, a rope, or similar securing apparatus for securing the fire tube 106 relative to the fire tube implement 104. For example, the fire tube 106 may have a flue 172, shown in FIG. 1, that can be chained, tied, or lashed in any suitable manner to the stabilizer 164 to prevent the fire tube from rotating during extraction, movement, and insertion. the stabilizer 164 may alternatively or additionally include a grasping arm 176, or a set of grasping arms 176, that may be pivotally positioned relative to the elongate shaft 120. The grasping arms 176 may be powered or manually moveable, and may be configured to grasp or secure a portion of the fire tube 106, such as the flue 172. In some embodiments, a plunger assembly 177 may be operable on a pivot connection or fulcrum 179 that pivotally couples the grasping arms 176 relative to the elongate shaft 120. The plunger assembly 177 may .
Re 7. 	   Madron discloses that the stack adjuster (104) is removable (104 is removable from 112).
Re 8. 	 Madron discloses that the powered system is adapted to lift a fire tube up to 6000 Ibs (since Madron discloses all the claimed limitations, it must be capable of lifting a fire tube up to 600 lbs.).
Re 10. 	  Madron discloses that the puller back comprises two double hinges (see Figs. 8D-8E).
Re 11. 	   Madron discloses that the puller back is adapted to be removably coupled to a fire tube exhaust (Fig. 1 shows 180 not coupled to the exhaust, while Fig. 2 shows 180 coupled to the exhaust). 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726